DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are currently pending.

Specification
The abstract of the disclosure is objected to because it discloses “the rotation atomization head 5” in lines 9-10. It appears that it should disclose “the rotation atomization head”, since all the other reference characters recited in the abstract have been deleted. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: The disclosure does not recite that the application claims the benefits of an international application, PCT/JP2019/004464 filed on 02/07/2019. The applicant is reminded to update the continuity data of their invention. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006-334575 to Nomura et al. (hereinafter “Nomura”) in view of JPS57-024673 to Kadowaki et al. (hereinafter “Kadowaki”).
Regarding claim 1, Nomura teaches a method for cleaning a paint spray gun comprising a rotating atomization head (figure 1, #30) that applies paint while rotating and an outer circumferential cylindrical body (see figure 1) that covers an external side of the rotating atomization head (see figure 1), the method comprising the steps of supplying a cleaning liquid (solvent) to the atomization head and a rotating atomization head rotation step of rotating the rotating atomization head (English Translation, [0028]).
Nomura does not teach the step of applying a cleaning liquid toward an external face of the outer circumferential cylindrical body of the paint spray gun.
However, it was known in the art to apply a cleaning liquid toward an external face of the outer circumferential cylindrical body of a paint spray gun. For example, Kadowaki teaches a method for cleaning a paint spray gun comprising a rotating atomization head that applies paint while rotating and an outer circumferential cylindrical body that covers an external side of the rotating atomization head (see figure 1), the method comprising the step of applying a cleaning liquid (solvent) toward an external face of the outer circumferential cylindrical body of the paint spray gun (see figures 5a and 5b), wherein the cleaning liquid can be applied while supplying the paint (rotating the atomization head) (English translation, page 7, lines 28-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nomura with the step of applying a cleaning liquid toward an external face of the outer circumferential cylindrical body of the paint spray gun as taught by Kadowaki, for the purpose of cleaning the external face of the outer circumferential cylindrical body of the paint spray gun at the same time as the rotating atomization head is being cleaned.
Nomura/Kadowaki does not teach that rotation of the atomization head generates a swirling flow between the outer circumferential cylindrical body and the rotating atomization head, wherein the swirling flow generated by the rotating atomization head rotation step makes the cleaning liquid applied toward the external face of the outer circumferential cylindrical body of the paint spray gun and having flowed down the external face of the outer circumferential cylindrical body enter between the rotating atomization head and the outer circumferential cylindrical body.
However, since the processing steps and processing conditions disclosed by Nomura/Kadowaki are similar to those instantly clamed, it would be reasonably expected that the rotation of the atomization head generates a swirling flow between the outer circumferential cylindrical body and the rotating atomization head, wherein the swirling flow generated by the rotating atomization head rotation step makes the cleaning liquid applied toward the external face of the outer circumferential cylindrical body of the paint spray gun and having flowed down the external face of the outer circumferential cylindrical body enter between the rotating atomization head and the outer circumferential cylindrical body.

Regarding claim 7, Nomura/Kadowaki does not teach that the rotation number of the rotating atomization head is lower than the rotation number of the atomization head during normal painting.
However, it is noted that there are only three possibilities: a) the rotation number of the rotating atomization head is lower than the rotation number of the atomization head during normal painting, b) the rotation number of the rotating atomization head is higher than the rotation number of the atomization head during normal painting, and c) the rotation number of the rotating atomization head is equal than the rotation number of the atomization head during normal painting, and the skilled artisan would have found it obvious to try the Nomura/Kadowaki method wherein the rotation number of the rotating atomization head is lower than the rotation number of the atomization head during normal painting, with a reasonable expectation of success.

Allowable Subject Matter
Claims 2-6 and 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: JP2006-334575 to Nomura et al., which teaches a method for cleaning a paint spray gun comprising a rotating atomization head (figure 1, #30) that applies paint while rotating and an outer circumferential cylindrical body (see figure 1) that covers an external side of the rotating atomization head (see figure 1), the method comprising the steps of supplying a cleaning liquid (solvent) to the atomization head and a rotating atomization head rotation step of rotating the rotating atomization head (English Translation, [0028]), and JPS57-024673 to Kadowaki et al., which teaches a method for cleaning a paint spray gun comprising a rotating atomization head that applies paint while rotating, and an outer circumferential cylindrical body that covers an external side of the rotating atomization head (see figure 1), wherein the cleaning method comprises the step of applying a cleaning liquid (solvent) toward an external face of the outer circumferential cylindrical body of the paint spray gun (see figures 5a and 5b), wherein the cleaning liquid can be applied while supplying the paint (rotating the atomization head) (English translation, page 7, lines 28-29). 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a fluid ejection step of ejecting the fluid from the fluid ejection holes, and an airflow of the fluid ejected by the fluid ejection step and the swirling flow generated by the rotating atomization head rotation step make the cleaning liquid applied by the cleaning liquid application step and having flowed down the external face of the outer circumferential cylindrical body enter between the rotating atomization head and the outer circumferential cylindrical body through the leading end face of the outer circumferential cylindrical body, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714